MILLS, Judge.
After ordering partition of the parties’ marital home, the trial court entered an order which awarded attorney’s fees to the former husband pursuant to Section 64.081, Florida Statutes (1981), but which refused to award attorney’s fees to the former wife. The trial court found that the former wife’s attorney did not render services “of benefit to the partition” because he raised numerous frivolous defenses and filed several frivolous motions in opposition to the partition action initiated by the former husband. We agree with that finding and approve the trial court’s denial of fees to the former wife.
We also find no error in the trial court’s failure to apportion the fees awarded in proportion to the interest of each former spouse in the partitioned property. Ordinarily, the trial court must so apportion any fees awarded. McQueen v. Forsythe, 55 So.2d 545 (Fla.1951); Adler v. Schekter, 197 So.2d 46 (Fla. 3d DCA 1967). In this case, however, the former wife was the successful bidder at the partition sale, and the parties had stipulated that the successful bidder would be responsible for the payment of all attorney’s fees. That stipulation should govern. Greene v. Galloway, 332 So.2d 52 (Fla. 1st DCA 1976).
Finally, contrary to the former wife’s contentions, we do not find the amount of the fee awarded excessive under the circumstances of this case.
AFFIRMED.
THOMPSON and WIGGINTON, JJ., concur.